Citation Nr: 1423353	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to a permanent and total disability evaluation for non-service connected disability pension purposes.


REPRESENTATION

Veteran represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2012.  The record contains a transcript of that hearing.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus as well as entitlement to a permanent and total disability evaluation for non-service connected disability pension purposes.

With respect to the Veteran's bilateral hearing loss disability, in October 2010 the Veteran was afforded a VA audiologic examination.  Examination resulted in an assessment of bilateral hearing loss.  In regards to the diagnosed bilateral hearing loss, the examiner, based upon a finding of normal hearing in the right ear as well as mild to severe to moderate hearing loss in the left ear at the Veteran's October 1972 enlistment examination and normal hearing in both hears at the September 1974 discharge examination, concluded that bilateral hearing loss was not incurred in service.      

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Board finds that an issue arises concerning the presumption of soundness in both of the Veteran's ears.  When no defect is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner.  See 38 C.F.R. § 3.304(b)(1).

Pure tone thresholds, in decibels, were as follows for the October 1972 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
25
LEFT
25
25
35
75
55

Pure tone thresholds, in decibels, were as follows for the September 1974 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The Board notes that the examiner on the induction examination found hearing levels in excess of 20 decibels at different thresholds with respect to each ear with the exception of 15 decibels record at 2000 Hz in the right ear.  In that regard, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, the Veteran was placed on a profile for hearing loss with a temporary profile listed as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Although the examiner noted a "high frequency hearing loss," it is unclear as to whether the Veteran had a hearing loss disability in both his right and left ears.  Accordingly, it must be determined whether the Veteran had hearing loss in both ears that preexisted service, and if so, whether the hearing loss disability was aggravated during service beyond the natural progression of the disease.  Further, a determination must be made as to whether his current hearing loss disability is related to his active service, to include any permanent worsening of the hearing loss that was present during active service.  

With respect to the Veteran's tinnitus, as discussed above, he was afforded a VA audiologic examination in October 2010.  At that time, he did not report tinnitus.  Therefore, the VA examiner concluded that tinnitus is not a result of the Veteran's in-service noise exposure.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although tinnitus was not rendered during the October 2010 VA examination, the Board observes that the presence of tinnitus has been noted during the appeals period.  For example, at the November 2012 Board hearing, the Veteran testified as to the severity of his tinnitus, noting that he had ringing in his ears both during and after service.  See the November 2012 Board hearing transcript, pgs. 7-8.  Thus, on its face, the Veteran's report confirming the presence of tinnitus necessarily provides evidence of current disability attributable to this condition. Moreover, tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  So by its very nature, it is an inherently subjective condition. Therefore, the Veteran is competent even as a layman to make this proclamation of having it.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

There is no medical opinion of record which suggests a relationship between the Veteran's identified tinnitus and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's tinnitus is related to his military service.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, the Board also notes that at the November 2012 Travel Board hearing, the Veteran discussed his in-service noise exposure during his different stations of duty including basic training, training as a supply clerk, refueling helicopters.  See the November 2012 Board hearing transcript, pgs. 20-26.  The Board further notes that the Veteran's service personnel records are not associated with the claims folder.  As such documentation of the Veteran's training and military duties may be of probative value in evaluation of his bilateral hearing loss and tinnitus claims, the Board finds that these records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

With respect to the Veteran's claim of entitlement to a permanent and total disability evaluation for non-service connected disability pension purposes, the Board observes that the Veteran submitted a statement in support of his claim dated April 2012.  At that time, he indicated that he was currently receiving treatment for disabilities including a back disability.  A review of the record reveals that the most recent VA treatment records associated with the claims folder are dated September 2011 which are located in the Veteran's Virtual VA claims folder. 

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, at the November 2012 Board hearing, the Veteran testified that he received private treatment for his back disability in the 1980s from Baptist Hospital.  However, these records are not associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are private treatment records for the Veteran's back disability from Baptist Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records dated after September 2011.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.
 
3. Attempt to obtain the Veteran's complete service personnel records.  

4. Thereafter, schedule a VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims file should be available for review by the examiner.  The examiner should review the claims file, giving particular attention to the Veteran's lay assertions regarding noise exposure and functional impairment resulting from the hearing loss and tinnitus, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's identified tinnitus began in or is attributable to service, including noise exposure experienced in service.  A complete explanation for the opinion should be provided.  

Regarding the Veteran's bilateral hearing loss disability, the examiner should render an opinion as to the following: 

a.  Whether the notation of "high frequency hearing loss" and the audiometric findings listed in the Veteran's October 1972 entrance examination indicated a hearing loss defect, infirmity, or disorder that preexisted entrance into service (i.e. the result of a preexisting injury or disease involving the Veteran's hearing).  In answering this question, please discuss the entrance examination report and the September 1974 separation examination.

b. If it is determined that the Veteran had a preexisting hearing loss disability, state whether the hearing loss disability underwent an increase in severity during service beyond the natural progression of the disease.

c. Whether the Veteran's current hearing loss disability at least as likely as not (a probability of 50 percent or greater) is related to active service, to include any permanent hearing loss that was present during active service.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

Any and all opinions must be accompanied by a complete rationale.  

5. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

